DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2005/0096159 (Houston et al., hereinafter “Houston”).
Regarding claim 17, Houston teaches a fitness system (sports training device can be interpreted as a fitness system - abstract) comprising: 
a bar 34 comprising at least two segments 28,28 configured to engage axially to form the bar, each segment has an outer diameter, wherein the outer diameters of the at least two segments are the same, and wherein the bar comprises two ends (FIGS. 1 and 3); and
a pair of handle grips 30,32 arranged at each end of the bar and configured to react axial and lateral loads from a user (bumper elements 30,32 can be interpreted as handle grips since they are capable of being gripped by a user and they are constructed of materials such as foam, plastic, and rubber that facilitate gripping - para 0029; the bumper elements 30,32 are capable of receiving axial and lateral loads, and would thus inherently react to such forces).
Regarding claims 18-19, Houston teaches the fitness system of claim 17, and Houston further discloses wherein each segment 28 engages with another segment 28 at a respective interface (at end faces of segments 28 - FIG. 3), the fitness system further comprising a respective coupler 46 arranged at each 5respective interface and configured to aid in engaging the corresponding segments (FIG. 3); and further comprising a respective locking mechanism 44 corresponding to each respective interface 46 (FIG. 3), wherein the locking mechanism 44 is configured to constrain a relative motion 5of the corresponding segments (the threaded connection between threaded connector 44 and respective threaded apertures 44 would constrain relative motion of the segments 28 - para 0029, FIG. 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Houston.
Regarding claim 20, Houston teaches the fitness system of claim 17, and further discloses that the device can come in a variety of sizes, including various lengths (para 0035). However, Houston does not explicitly disclose wherein each segment has a length of two feet or less. 
It appears that the device of Houston would operate equally well with the claimed lengths since the device can be used for users of various sizes, including smaller users such as children. Further applicant places no criticality on the range claimed, indicating simply that the length as prescribed in Table 1 and para [0064] of the specification is not limited to the range as disclosed.  
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Houston in view of US 2018/0104539 (Carpinelli et al., hereinafter “Carpinelli”).
Regarding claim 21, Houston teaches the fitness system of claim 17, and further discloses each handle grip 30,32 comprises a grip section inherently having a wall thickness (FIG. 1); an open end 38 arranged at one end of the grip section and configured to slide over a respective end of the bar (insert 38 slidably receives an end of rod assembly - para 0030, FIG. 3); and a closed end coupled to the grip section and arranged axially opposite to the open end (tapered ends of bumper elements 30,32 - FIGS. 1 and 3), wherein the closed end is configured to react to axial and lateral loads from a user (tapered ends of bumper elements 30,32 are capable of receiving axial and lateral loads, and would thus inherently react to such forces).
However, Houston does not explicitly disclose wherein the closed end is coupled to the grip section by a transition section comprising a varying wall thickness that increases from the grip section to the closed end, the closed end comprises a first contoured end section extending from the transition section in a direction axially away from the open end and a second contoured end section extending from the first contoured end section in the direction axially away from the open end, the first contoured end section, when viewed in a cross-sectional view taken through the axis of the handle grip, comprises a first convex exterior curved surface whose radius from the axis of the handle grip decreases as the first contoured end section extends away from the transition section in the direction axially away from the open end, and the second contoured end section, when viewed in the cross-sectional view taken through the axis of the handle grip, comprises a second convex exterior curved surface whose radius from the axis of the handle 
Carpinelli teaches these features as shown in annotated FIG. 3 below. Note that the sloped section to the right of the first contoured section (labeled below) can be interpreted as the transition section comprising a varying wall thickness that increases from the grip section to the closed end.

    PNG
    media_image1.png
    414
    617
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closed end of the bumper elements of Houston with the transition and contoured sections as taught by Carpinelli in order to provide a more ergonomic design. Furthermore, absent criticality or unexpected results, the particular configuration of the closed end of the hand grip is considered to be a matter of design choice, with the configuration disclosed by Houston in view of Carpinelli considered to be suitable and appropriate. The Office notes that Applicant has not disclosed that the contoured configuration .

Allowable Subject Matter
Claims 1-2, 4-16, and 22 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 17-21 have been considered but are moot because the new ground of rejection now relies on US 2005/0096159 (Houston et al.) as the primary reference, which was not specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Joshua Lee/Primary Examiner, Art Unit 3784